IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0105
                            Filed February 17, 2021


HILL LAW FIRM, PLC,
      Plaintiff-Appellee,

vs.

SHANNON REMINGTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Patrick W.

Greenwood, Judge.



      Shannon Remington appeals the judgment against her for breach of

contract. AFFIRMED.



      Mark Simons of Simons Law Firm, PLC, West Des Moines, for appellant.

      Curtis G. McCormick and Justin J. Randall of McCormick & Associates,

P.C., West Des Moines, for appellee.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MAY, Judge.

       Shannon Remington appeals the judgment against her for breach of

contract. We affirm.

       Hill Law Firm (Hill) brought this action against Remington to recover an

outstanding balance, which Remington incurred while Hill represented her in a

number of legal matters. To prevail on its claim, Hill had to prove: (1) a contract

existed; (2) the contract’s terms; (3) Hill performed as required; (4) Remington

breached the contract in some way; and (5) Hill suffered damages as a result

Remington’s breach. See Iowa Mortg. Ctr., L.L.C. v. Baccam, 841 N.W.2d 107,

110–11 (Iowa 2013); Anderson v. Douglas & Lomason Co., 540 N.W.2d 277, 283

(Iowa 1995) (“As with any contract, the party who seeks recovery . . . has the

burden to prove the existence of a contract.”). The district court determined Hill

established a contract, its terms, Hill’s performance, and Remington’s breach. The

court concluded Remington owed Hill $9468.78 in damages for legal services

performed. Remington appeals.

       We review a breach of contract action for correction of errors at law. Iowa

Mortg. Ctr., 841 N.W.2d at 110. We will affirm if substantial evidence supports the

district court’s findings of fact. Id. But we are not bound by the court’s conclusions

of law or application of legal principles. Id.

       Remington does not challenge the existence of a contractual relationship.

Instead, she claims Hill breached the contract because Hill’s charges were

excessive and Hill stopped sending her periodic invoices.

       As for Hill’s charges, the district court noted Remington made several

installment payments upon receipt of invoices from Hill that clearly identified a
                                           3


$250 hourly rate. So the court found Remington’s testimony contesting the $250

rate was not credible. Her “perception and/or recall is simply faulty on this point,”

the court found. We defer to the district court’s credibility findings. See Brokaw v.

Winfield-Mt. Union Cmty. Sch. Dist., 788 N.W.2d 386, 394 (Iowa 2010). Moreover,

Hill identified the hours attorney Gary Hill worked on Remington’s various legal

matters—including several hours for which Hill did not bill Remington. We see no

reason why Remington should not have to pay for the services provided to her at

the hourly rate to which she agreed.

       With respect to Hill’s failure to send monthly invoices, the district court

accepted as credible the testimony of attorney Hill that Remington asked attorney

Hill to stop sending regular invoices. Again we defer to the district court’s credibility

finding. See id. And we conclude Remington cannot avoid her obligations by

complaining that Hill complied with Remington’s own request to stop sending

periodic invoices.

       We find no grounds for reversal. We affirm without further opinion. See

Iowa Ct. R. 21.26(1)(b), (d), (e).

       AFFIRMED.